          Case 8:20-mj-00915-DUTY Document 2 Filed 12/23/20 Page 1 of 1 Page ID #:2




                                                                              ^s~~ ~'~~ ~3 p~~ ~2~ 0?

                                        UNITED STATES DISTRICT COURT                   ~~+~~~Ft `~a~~"
                                      CENTRAL DISTRICT OF CALiFORNit~~~~-----~~--~'~"'"` F""

                                                              CASE NUMBEp~
 UNITED STATES OF AMERICA
                  V.                             PLAINTIFF               JA 2 O            ~
                                                                                                         °~' !1
 ROGER NAVARETTE                                                      REPORT COMMENCING CRIMINAL
                                                                                     ACTION
 USMSu                                         DEFENDAI~IT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 12/23/2020 Q9:00                                 ❑x AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court far arraignment or
    any other preliminary proceeding:     ❑Yes       ~x No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):   ~x Yes       ❑ No

 4. Charges under which defendant has been booked:

    21 USC 841,846,853, 881

5. Offense charged is a:    ~x Felony      ❑Minor Offense           ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required:    ~x No     ❑Yes       Language:

7• Year of Birth: 1992

8. Defendant has retained counsel;       ~ No
    ❑ Yes        Name:                                                Phone Number:


9~ Name of Pretrial Services Officer notified: duty officer

10. Remarks (if any):


11. Name: Adrian Bravo                                  (please print)

12. Office Phone Number:714-338-4610                                     13. Agenry: USMS

14. Signature:                                                           15. Date: 12/23/2020


CR-64(OS/18)                             REPORT COMMENCING CRIMINAL ACTION
